                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:14-CR-126-FL-1

 UNITED STATES OF AMERICA,                      )
                                                )
           v.                                   )
                                                )                      ORDER
 KEYONA TENEA SHEARS.                           )
                                                )
                        Defendant.              )


       This matter is before the court on defendant’s motion for early termination of supervised

release, (DE 67). The government did not respond to the motion and in this posture the issues

raised are ripe for ruling. For the following reasons, the court denies the motion.

                                          BACKGROUND

       On June 18, 2015, defendant pleaded guilty pursuant to a written plea agreement to one

count of making materially false statements, in violation of 18 U.S.C. § 1001(a)(2). On January

6, 2016, the court held defendant’s sentencing hearing. After consideration of the advisory

sentencing guidelines, the findings of a presentence investigation report, and the factors set forth

in 18 U.S.C. § 3553(a), the court sentenced defendant to 18 months’ imprisonment, and 3 years’

supervised release. On June 13, 2017, defendant was released from imprisonment and began

serving her term of supervised release.

       Defendant filed the instant motion seeking early termination of supervised release on

November 21, 2019. Defendant seeks early termination of supervised release because she has

complied with all conditions of supervision, received two work promotions, and volunteered as a

mentor to young women.        Defendant also submitted three character letters attesting to her

accomplishments while on supervision, devotion to her family and friends, and similar positive
character traits. The United States Probation Office confirms defendant has been compliant with

all terms of supervised release.

                                     COURT’S DISCUSSION

       The court may terminate a term of supervised release at any time after expiration of one

year of supervised release, “if it is satisfied that such action is warranted by the conduct of the

defendant and the interest of justice” and after consideration of the relevant factors set forth in 18

U.S.C. § 3553(a). 18 U.S.C. § 3583(e)(1). “The phrase ‘the interest of justice’ does give the

district court latitude to consider a broad range of factors in addition to an individual’s behavior in

considering whether to terminate the supervised release period.” United States v. Pregent, 190

F.3d 279, 283 (4th Cir. 1999).

       Here, defendant was convicted of making materially false statements in connection with a

terrorism investigation. The court finds the nature and circumstances of defendant’s offense

reflects a need for ongoing supervision that outweighs defendant’s clear conduct and other

accomplishments while on supervision. Defendant also has not shown that supervision hinders

rather than facilities her rehabilitation. Accordingly, the interests of justice do not support early

termination of supervised release.

       The court, however, commends defendant for her record of achievement while on

supervision, as reflected in the instant motion and the character letters attached thereto.

Defendant has complied with all conditions of supervision, maintained steady employment, served

as a mentor to young women, and assisted family members in need. Defendant’s reported

performance on supervised release is consistent with the court’s expectations at time of sentencing.




                                                  2
                                     CONCLUSION

       Based on the foregoing, the court DENIES defendant’s motion for early termination of

supervised release, (DE 67).

       SO ORDERED, this the 2nd day of January, 2020.



                                         _____________________________
                                         LOUISE W. FLANAGAN
                                         United States District Judge




                                            3
